Citation Nr: 0214961	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  94-07 028	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for right knee arthritis 
with limitation of motion from November 19, 1992?

2.  What evaluation is warranted for left knee arthritis with 
limitation of motion and post-operative residuals of a 
meniscectomy from November 19, 1992

3.  What evaluation is warranted for left knee instability 
from November 19, 1992? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating action of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and 
assigned a 10 percent evaluation for bilateral patello-
femoral syndrome. 

The case was previously remanded by a Board decision of May 
2000.  

Rating decisions in May and August 2001 granted entitlement 
to a temporary total evaluations for the periods from March 
27, 2001 to April 30, 2000 and from May 2, 2001 to June 30, 
2001 based on surgical or other treatment necessitating 
convalescence.  The August 2001 rating decision denied 
entitlement to total disability evaluation based upon 
individual unemployability.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Since November 19, 1992, right knee arthritis has not 
been manifested by flexion limited to 30 degrees or extension 
limited to 15 degrees.  

3.  Since November 19, 1992, left knee arthritis has not been 
manifested by flexion limited to 30 degrees or by extension 
limited to 15 degrees.  

4.  Since November 19, 1992, left knee instability has not 
been greater than slight.  


CONCLUSIONS OF LAW

1.  Since November 19, 1992, the schedular criteria for a 
rating in excess of 10 percent for right knee arthritis, with 
limitation of motion, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326). 

2.  Since November 19, 1992, the schedular criteria for a 
rating in excess of 10 percent for left knee arthritis, with 
limitation of motion and post-operative residuals of a 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260; 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).

3.  Since November 19, 1992, the schedular criteria for a 
rating in excess of 10 percent for left knee instability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and that no further action 
should be undertaken to comply with the provisions of the 
Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of May 2000, the veteran was 
afforded another VA examination to determine the current 
severity of his left and right knee disabilities.  The 
examination included a review of the veteran's claims folder 
and addressed the questions central to the issue on appeal.  
Thus, the Board finds that the RO complied with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would only 
serve to further delay resolution of the claims with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award increased 
evaluations for bilateral knee disabilities.  He was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, numerous VA examinations to help determine the nature 
and severity of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award increased evaluations for 
bilateral knee disabilities, as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

BACKGROUND

By original rating action of July 1993, service connection 
was granted for bilateral patello-femoral syndrome.  A 10 
percent evaluation was assigned based upon bilateral 
crepitation and tenderness upon compression.  The veteran 
filed a timely notice of disagreement and appeal, disagreeing 
with the rating assigned.  

In an April 1998 rating action, the veteran was afforded 
separate evaluations for his left and right knee 
disabilities.  Presently, the veteran receives a 10 percent 
evaluation for instability of the left knee and a separate 10 
percent evaluation for left knee arthritis, with limitation 
of motion and residuals of a meniscectomy.  His right knee 
disorder is evaluated as 10 percent disabling and is based 
upon arthritis, limitation of motion and post-operative 
residuals of an arthroscopic chondroplasty.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, even though there have been numerous rating 
actions since July 1993, because the veteran is in receipt of 
less than the maximum schedular rating for right and left 
knee disabilities, his case remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for service-connected left and 
right knee disorders remains in appellate status, to include 
whether the veteran is entitled to separate "staged" 
ratings.  

During the pendency of the appeal, the veteran was afforded 
multiple VA examinations.  Additionally, he submitted 
numerous outpatient treatment records and provided testimony 
at two hearings before Members of the Board.  

At a VA examination in January 1993, the veteran complained 
of knee pain upon prolonged standing or walking of any 
distance.  He reported swelling and occasional erythema when 
pain was severe.  Examination revealed that the veteran was 
able to produce full range of motion and good strength 
throughout.  There was no crepitus, swelling or laxity.  He 
did complain of slight pain with movement of his knees 
against resistance.  The diagnosis was probable bilateral 
patellofemoral syndrome with possible degenerative joint 
disease of the knees.  

Another VA examiner in January 1993 noted the veteran 
complaints of constant knee pain, left greater than right, 
aggravated by cold weather and prolonged standing.  
Examination of the right knee revealed no swelling, 
subluxation or lateral instability.  There was subpatellar 
crepitation.  He was able to produce full extension and 
flexion to 130 degrees without pain.  The left knee showed no 
swelling, subluxation or lateral instability.  There was some 
moderate subpatellar tenderness on compression.  He was able 
to produce full extension and flexion to 130 degrees without 
pain.  The veteran walked with a slight antalgic gait to the 
left.  X-ray examination of the knees was normal.  

A February 1994 x-ray examination was interpreted to show 
mild narrowing of the medial joint space of the right knee.  
The left knee was within normal limits.  

At a VA orthopedic consultation in March 1994, the veteran 
reported bilateral knee pain, aggravated by standing or 
walking more than two hours.  Examination showed a full range 
of motion of both knees with excellent power.  He walked 
without a limp.  There was very mild crepitation over the 
left patella with joint motion and patella compression 
produced mild discomfort.  However, there was no patellar 
effusion or joint instability in either knee.  X-rays were 
unremarkable.  The diagnosis was chondromalacia patella in 
the left knee.  The examiner suggested that there was a 
strong functional component to veteran's complaints.  

Outpatient treatment reports for the period from October 1993 
through April 1995 show treatment for bilateral knee pain.  
He received knee braces in 1994.  Range of motion in November 
1994 was noted to be full.  

X-ray studies of June 1995 showed mild degenerative changes, 
including some mild medial joint space narrowing.  

At VA examination in September 1995, the veteran reported 
chronic knee pain, worse on the left.  He reported a constant 
throbbing feeling but intermittent pain, affected by weather 
changes.  At times he reportedly experienced his joints 
giving out.  He wore an elastic hinge brace on both knees and 
used a cane.  Examination showed no tenderness, effusion or 
deformity of the joints.  There was slight muscle flabbiness 
over the distal quadriceps bilaterally, but no localized 
atrophy.  There was no evidence of mediolateral collateral 
ligament laxity.  He was able to produce extension to zero 
degrees and flexion to 130 degrees without pain.  X-rays 
showed minimal nonspecific spurring along the posterior 
surface of the right patella.  The assessment was chronic 
patella-femoral pain syndrome in both knee joints.  

A x-ray examination of August 1996 showed no appreciable 
change since the previous x-ray examinations of February 1994 
and May 1995.  In March 1997, a radiologist opined that were 
no interval changes since June 1995.  

In July 1997, the veteran reported a three to four month 
history of left knee pain associated with clicking, locking 
and giving away.  A MRI revealed a large horizontal tear of 
his posterior horn of the medial meniscus of the left knee.  
He underwent a surgical arthroscopy and partial medial 
meniscectomy of the left knee in July 1997.  Examination of 
the joint revealed no arthritic changes.  A meniscus fragment 
was removed from the left knee.  

An outpatient treatment note from October 1997 revealed 
improved stability of the left knee.  

At a VA examination in November 1997, the veteran reported 
that despite the left knee arthroscopy, his knees were still 
painful.  Examination revealed tenderness to palpation and 
pain with meniscal grinding.  Lachman's test was negative.  
He had mild pain with patellar tilt bilaterally.  He had no 
patellar instability.  He was able to perform flexion to 130 
degrees on the right and 100 degrees on the left.  X-rays 
from 1996 were reviewed and interpreted to show significant 
left knee degenerative changes, with no joint space.  The 
right knee showed mild degenerative joint disease.  The 
examiner opined that the knee disability would adversely 
affect the veteran's employment as a welder/plumber, and that 
he would likely need to retrain himself to perform a less 
strenuous job.  

A note of May 1998 revealed that with the brace, his left 
knee showed flexion to 120 degrees.  However, in a partially 
flexed position, the knee locked.  A November 1998 outpatient 
note recorded that the veteran showed a full range of motion 
with discomfort.  There was no instability, edema or 
swelling.  A February 1999 note recorded that the veteran 
wore bilateral hinged knee braces.  He still had knee pain 
and discomfort upon distant ambulation.  There was no knee 
swelling or apparent instability.  Range of motion was within 
normal limits.  

At a VA examination in March 1999, the veteran reported 
intermittent, dull pain below the kneecaps.  The pain 
increased with cold, damp weather and after prolonged 
standing.  The knee would occasionally give out.  Examination 
revealed the veteran walked with an antalgic gait on the 
right side.  There was mild tenderness of the suprapatellar 
area of the right knee.  There was no apparent mediolateral 
instability, and Drawer's sign was negative.  The right knee 
demonstrated full extension to 3 degrees and flexion to 130 
degrees without pain.  The left knee showed mild tenderness 
on palpation above the patella at the median joint line.  
Apley test was mildly positive.  There was no apparent 
instability.  Flexion was demonstrated to 133 degrees.  
Extension was to minus 3 degrees.  The impression was chronic 
patellofemoral pain syndrome of the right knee, and residuals 
of a left knee median meniscectomy with chronic pain.  X-rays 
were within normal limits for the veteran's age.  

A July 1999 outpatient treatment note indicates that the 
veteran was provided a wheelchair for long distance 
locomotion.  In January 2000, the veteran suffered a knee 
strain after moving objects in his house.  He was diagnosed 
with a questionable synovial fluid effusion, secondary to 
joint irritation caused by over-activity.  Physical therapy 
was ordered.  

At a hearing before the Board in February 2000, the veteran 
described pain and instability in the knees.  He reported 
that the left knee swelled significantly at night.  With 
regard to left knee instability, he reported that it might 
not buckle for a week, however, when forced to put weight on 
the knee it could buckle up to four times per day.  If he 
wore his braces, the knees would not buckle.  The right knee 
symptoms were less severe than the left.  Swelling would 
occur twice a week, and occasionally was accompanied by 
sharp, shooting pains.  The knee also became weak as a result 
of overcompensating for the left knee.  He had switched 
professions and was now working as a drafting technician.  

A March 2000 follow-up note pertaining to his left knee 
sprain indicated that the veteran was doing well and pain had 
abated through use of a TENS unit.  His chief complaint was 
left knee weakness, especially when ambulating on stairs.  
There was left quadricep weakness, 4-/5.  Left knee flexion 
was to 125 degrees.  The examiner opined that the veteran's 
apparent synovial joint effusion was the result of overuse 
and had responded to conservative intervention.  

In September 2000, the veteran complained on continued left 
knee pain.  He reported that the TENS unit was ineffective.  
Examination of the left knee showed mild effusion 
bilaterally.  He winced upon pressure to one point on the 
knee.  The impression was a chronic knee joint problem with 
acute exacerbation after a fall.  Later, in September 2000, 
the veteran's knee became unstable and he fell while exiting 
a bathtub or shower.  

In a statement submitted in October 2000, the veteran 
reported that his bilateral knee disability caused him to 
miss time at work.  He indicated that his knees gave out on 
him and had been told to stay off of his feet for two weeks 
to thirty days every six to eight months.  He complained of 
daily knee pain, swelling and weakness.  

The veteran was seen in November 2000 for an orthopedic 
consultation regarding his left knee pain.  The examiner 
noted the veteran's use of a knee brace and a wheelchair.  On 
examination, there was no effusion.  The knee was stable, but 
there was evidence of moderate tenderness to palpation.  X-
ray studies from September 2000 were compared with March 1999 
studies.  They revealed no significant interval changes.  MRI 
examination also revealed no significant pathology.  The 
ligaments and menisci were intact.  After the examination and 
review the MRI and x-ray studies, the examiner concluded the 
veteran's left knee pain was of unknown etiology.  As such, 
the examiner had no specific interventions to offer.  

Physical therapy notes from December 2000, note that the 
veteran benefited from patellar stabilization treatment.  

In February 2001, the veteran was seen by Jason J. Litton, 
M.D.  He reported chronic knee pain, intermittent left knee 
swelling and left knee grinding.  He also described symptoms 
indicating that the right knee gave away.  Examination 
revealed full range of motion with each knee.  There was left 
knee medial joint line tenderness and pain with the 
McMurray's testing.  Right knee examination revealed negative 
Drawer's, Lachman and McMurray signs.  Patellae apprehension 
studies were negative.  There was no visible atrophy.  X-ray 
studies showed an intact bony architecture.  The diagnosis 
was a left knee meniscal tear.  

In March 2001, the veteran underwent an arthroscopy and 
chondroplasty of the medial femoral condyle and a left 
lateral meniscectomy of the left knee.  Surgery revealed 
degenerative arthritis and a torn lateral left meniscus.  In 
May 2001, the veteran underwent an arthroscopy and 
chondroplasty of medial femoral condyle of the right knee.  
Degenerative changes were not reported.  

The veteran reported for a VA examination in June 2001.  He 
indicated that since the March and May 2001 surgeries, his 
condition had improved to some extent, but his left knee 
still swelled after prolonged standing and his right knee was 
stiff and occasionally weak.  Examination of the left knee 
showed no swelling or effusion.  There was tenderness to 
palpation of the median joint line.  He was able to produce 
full extension and flexion from 5 to 135 degrees without 
pain.  There was no apparent instability and Drawer sign was 
negative.  The right knee showed no effusion, ecchymosis or 
deformity.  There was mild tenderness on palpation of the 
medial joint line.  There was very faint crepitation of the 
right.  He had full extension to 0 degrees and flexion to 125 
degrees.  There was mild weakness of the knee extensor but no 
mediolateral instability.  The veteran was observed to walk 
with the aid of bilateral knee braces without apparent 
incoordination, fatigue, or pain for short distance 
ambulation.  There was no additional loss of motion due to 
weakness or fatigue.  X-rays were noted to show mild left 
knee medial compartment narrowing.  

In November 2001, the veteran's request for a motorized 
wheelchair was declined.  

At a VA examination in April 2002, the veteran reported that 
his knee symptoms had improved but in the last two months had 
recurred.  He expressed difficulty with ambulation and with 
activities of daily living.  He reported increased pain when 
weight bearing or after prolonged sitting.  He also 
complained of stiffness if he sat for more than twenty to 
thirty minutes.  Examination revealed no left knee swelling 
or effusion.  There was tenderness on palpation over the 
bilateral joint line; more so on the medial aspect.  There 
was distant crepitation upon motion.  There was no apparent 
instability.  Painless active range of motion was from minus 
8 degrees extension and flexion to 115 degrees.  The right 
knee showed no effusion, but tenderness on palpation over the 
medial joint line.  There was mild lateral ligamentous laxity 
on the right, but the medial ligament was stable on vagus 
stress test.  He was able to perform painless active range of 
motion of the right knee from minus 6 degrees to 120 degrees.  

With repetitive movement of both knees there was an 
additional loss of 5 degrees of extension and flexion and 
some fatigue.  Functionally, the veteran ambulated with no 
assistive device, wearing two knee braces.  There was limping 
on the right with incoordination.  When ambulating over 200 
to 300 feet, there was mildly antalgic gait but no apparent 
joint fatigue or further loss of range of motion.  

Finally, at an August 2001 hearing before the Board, the 
veteran reported that he continued to wear bilateral knee 
braces and walk with a cane.  He reported that he could only 
walk short distances before pain and fatigue forced him to 
stop.  With respect to his left knee, the veteran reportedly 
could only bend it 90 degrees without pain.  He experienced 
daily left knee pain.  With respect to his right knee, he 
reported that he suffered from weakness and instability.  At 
nighttime the right knee would swell.  The veteran reported 
that he had difficulty climbing stairs and performing 
household chores.  He reportedly had not worked since 
September 2000.  

ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations further require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's left knee instability is evaluated under 
Diagnostic Code 5257 for instability.  Additionally, his left 
and right knees are evaluated under Diagnostic Code 5010-
5260, pertaining to arthritis with limitation of flexion of 
the leg.  Under Diagnostic Code 5257, a 10 percent rating is 
warranted for slight instability, a 20 percent rating is 
warranted for moderate instability of the knee and a 30 
percent rating is warranted for severe instability of the 
knee.  The 30 percent evaluation is the highest rating 
possible under Diagnostic 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271. 

The evaluation of arthritis is rated on the basis of the 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Flexion of the leg 
limited to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for flexion limited to 30 
degrees.  Normal motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

After careful consideration of all of the evidence, the Board 
finds that the veteran's right knee arthritis with limitation 
of motion does not meet the criteria for an evaluation 
greater than 10 percent.  In this regard, the evidence does 
not show that his right knee disability results in flexion 
limited to 30 degrees or extension limited to 15 degrees.  VA 
examinations and outpatient treatment records consistently 
show flexion to at least 120 degrees and essentially full 
extension.  Additionally, the VA examiner in April 2002, 
noted that pain on motion and fatigability only resulted in 
an additional 5-degree loss of motion.  As such, the 
preponderance of the evidence is against an evaluation 
greater than 10 percent under either Diagnostic Code 5260, 
pertaining to flexion of the leg, or 5261, pertaining to 
extension of the leg.  

With regard to the veteran's left knee instability the 
preponderance of the evidence is against finding that 
instability was more than slight.  Indeed, at VA examinations 
in January 1993, March 1994, September 1995 and November 
1997, there was no evidence of laxity, subluxation or lateral 
instability of the left knee.  

While the veteran in July 1997 reported that his left knee 
locked and gave away, outpatient treatment notes subsequent 
to a July 1997 arthroscopy revealed improved stability of the 
left knee.  At the March 1999 VA examination the veteran 
reported that his knee occasionally gave out.  For the period 
subsequent to October 16, 2000, the June 2001 and April 2002 
examinations noted no apparent instability of the left knee.  
At testimony before the Board the veteran reported left knee 
instability that required the continual use of a knee brace 
and a cane.  Even after considering such testimony, however, 
the preponderance of the evidence is against a finding that 
left knee instability should be characterized as greater than 
slight.  Accordingly, the Board finds that left knee 
instability is properly evaluated as 10 percent disabling.  

Similarly, the evidence of limitation of motion as it 
pertains to the veteran's left knee disability also fails to 
meet the criteria for an evaluation greater than 10 percent.  
At its worst in November 1997, the veteran produced left leg 
flexion limited to 40 degrees.  Moreover, essentially full 
extension of the left leg was consistently reported.  At the 
April 2002 examination he was able to produce flexion of 115 
degrees without pain.  As such, he does not meet the criteria 
for a 20 percent evaluation based on limitation of flexion or 
extension of the leg.  

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The veteran's bilateral knee disability does not 
objectively involve additional functional loss due to pain on 
undertaking motion, weakened movement, fatigability, or 
incoordination.  Rather, examination reports consistently 
note that the veteran's knee moves without demonstrable pain.  
Additionally, while fatigability and pain on motion were 
reported at the April 2002 VA examination, the examiner 
opined that such would result in an additional 5 degrees of 
limited motion.  Such a de minimus loss does not warrant 
additional compensation under 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board also considered the fact that between September  27 
and November 19, 2000, VA physicians opined that the 
appellant was unemployable.  The Board notes, however, that 
the RO in August 2001 denied a claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  The veteran has not appealed.  As such, the 
Board finds no further action is in order.

Finally, in reaching these decisions, the Board has 
considered the "benefit of the doubt" doctrine, however, as 
the preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An evaluation greater than 10 percent for right knee 
arthritis with limitation of motion since November 19, 1992, 
is denied.  

An evaluation greater than 10 percent for left knee 
arthritis, with limitation of motion and post-operative 
residuals of a meniscectomy, since November 19, 1992, is 
denied.  

An evaluation greater than 10 percent for left knee 
instability since November 19, 1992, is denied.  



			
	C.W. SYMANSKI	DAVID C. SPICKLER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

